Citation Nr: 1241092	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a disability rating higher than 10 percent for residuals of a compression fracture at L4 with degenerative disc disease.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the appeals period, the Veteran's residuals of compression fracture at L4 with degenerative disc disease have been manifested by limitation of flexion to 80 degrees and combined range of motion limited to 210 degrees; limitation of flexion to 60 degrees or less, combined range of motion limited to less than 120 degrees, muscle guarding or spasm severe enough to result in abnormal gait or abnormal spinal contour, and incapacitating episodes have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for residuals of compression fracture at L4 with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in April 2009 and June 2009.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as post-service private and military hospital treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was provided a VA examination in April 2009 in relation to his increased rating claims.  The Veteran has raised the question of the adequacy of the examination because the VA examiner did not have access to the claims file or the medical records contained therein, nor did the examiner have the benefit of reviewing additional medical records from the Veteran's treating physician submitted after the examination.  Given that the primary issue in an increased rating claim is the current severity of the disability, which was addressed by the examination itself, as well as the fact that pertinent medical history was noted by the examiner, the examination report sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  The examiner's lack of access to other earlier medical records did not result in prejudice to the Veteran because the examination report addresses the central issue of the current nature and severity of the Veteran's disability.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the current claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2. 

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, despite the surgery undergone by the Veteran in 2004, the objective manifestations of the Veteran's disability have been largely stable over time and staged ratings are not indicated.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.59, a rating should consider painful motion of a joint, regardless of whether the disability in question involve arthritis of that joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability is currently rated as 10 percent disabling, as of June 2004, under the Diagnostic Codes 5235 through 5243 covering the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  These criteria apply preoperatively or postoperatively.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The criteria for rating a disability of the spine are to be applied regardless of the presence or absence of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. See Note (2), General Rating Formula; see also Plate V.

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Facts and Analysis

The filed a claim for increased disability in February 2009, seeking a rating higher than 10 percent for his residuals of a compression fracture at L4 with degenerative disc disease.

An MRI of the Veteran's lumbar spine taken in May 2008 showed bilateral spondylolysis at L5 with grade I spondylolisthesis, severe encroachment on the right neural foramen at L4-5 and L5-S1, less severe on the left side and multifactorial stenosis at L2-3 and L3-4.  His treating physician prescribed 6 weeks of physical therapy.

In August 2008, the Veteran was seen for a regular visit and his treating physician noted some radiculopathy, but no nerve root compression, with the symptoms having significantly improved with physical therapy.  The Veteran reported that his pain was worst with initial movements, especially rising from a chair.

At a subsequent visit in October 2008, the treating physician noted findings of degenerative disc disease with stenosis but no canal narrowing, no radiculopathy and no myelopathy.

In January 2009, the Veteran was seen for complaints of leg pain, mostly on the right side after overexertion due to lifting a heavy object.  The provider diagnosed an acute strain of the right quadriceps muscle.

In February 2009, the Veteran's treating physician noted that he had received 100% relief of pain with facet injections until few months later when moving furniture exacerbated his pain.  The provider noted that the Veteran "responds very well to facet injections" and he did not believe surgical intervention will offer much improvement for his condition.

On April 2009 VA examination, the examiner noted that the Veteran had a fusion of L4-5 in 2004, but continued to complain of low back pain and decreased range of motion with stiffness.  The Veteran stated he was limited to lifting less than 10 pounds, had daily aching pain radiating to right leg, experienced severe flare-ups every two months to an intensity of 8/10 lasting several days, and had pain with prolonged driving, sitting, and standing.  He wore a back brace and had been treated for his pain with physical therapy, injections, naproxen, heat, cold, and rest.  He experienced paraesthesia in the right leg from time to time, but no numbness; he also had sharp pain of 2-3/10, with flare-ups of 9-10/10.  He had not been prescribed bed rest or had any incapacitation and was still able to engage in impediment to activities of daily living.  He was fully ambulatory with a normal gait and no evidence of muscle atrophy or hypertrophy.  On physical examination there was minimal tenderness in lumbar paraspinal region, with no scoliosis or kyphosis.  He had normal motor function and deep tendon reflexes.  Range of motion testing showed flexion to 80 degrees, extension to 20 degrees, right and left rotation to 40 degrees bilaterally, right lateral flexion to 12 degrees and left lateral flexion to 18 degrees, all with pain.  His range of motion was limited by pain and repetitive range of motion caused pain, fatigue and weakness, but no lack of endurance or incoordination.  The examiner stated that he could not estimate the amount of additional restriction of motion resulting from any flare-ups without resorting to speculation, given the Veteran's lack of difficulty with range of motion testing on examination.

An October 2009 note by the Veteran's treating physician indicated he was a possible candidate for spinal cord stimulation based protocol, although he was doing fairly well with caudal epidural injection every 3 months and had no neurological abnormalities.

In November 2009, the Veteran reported increasing pain after long drive, but was still doing well with caudal injections.  Physical examination showed symmetrical sensory findings, intact to light touch and pinprick, with strength and reflexes normal bilaterally.

In a written statement submitted in November 2009, the Veteran's wife reported the effects of his disability on his daily life.  She stated that he cannot sit an hour for church without back pain, that mowing the lawn takes him several days, he has difficulty using a weed-eater or lifting grocery bags or grandchildren, has to stop and stretch several times on long drives, has to stop taking anti-inflammatories one week prior to his injections and during that week can barely stand, experiences occasional shooting pain down his leg, gave up golf, can't trailer his own boat, and can't do simple vehicle maintenance.  She stated that over the past 10 years, the Veteran's ability to do everyday tasks has been drastically reduced.

As seen in the evidence cited above, the Veteran's range of motion was generally measured as forward flexion of the thoracolumbar spine greater than 60 degrees.  The combined range of motion was 210 degrees (80+20+40+40+12+18=210), which is greater than 120 degrees.  While there is a reference in the Veteran's treatment records to limited motion in all planes, the Veteran's treating physician has never provided numerical measurements of his range of motion.  However, nothing in the Veteran's written statements, his treatment records, or the statement submitted by his wife indicate that his limitation of motion is any greater than that described in the VA examination report.  Rather, those records all indicate that exertion or prolonged periods of sitting or standing result in increased pain.  Also, the VA examiner in April 2009 indicated that there was not difficulty with range of motion testing.  However, the General Rating Formula applies regardless of the presence or absence of pain, stiffness, or aching.  Therefore, the Board finds that the evidence indicates forward flexion greater than 60 degrees throughout the period on appeal. 

The record also indicates that the Veteran has not experienced any incapacitating episodes, as defined in Note (1) to Diagnostic Code 5243, which is bed rest prescribed by a physician and requiring treatment by a physician.  Nor are there any indications of separate neurological disabilities as a result of the low back disability, The Veteran's treating physician has specifically stated that there is no evidence of neurological abnormalities, and testing has showed that sensation, reflexes, and muscle strength in the legs are all intact.  The Veteran and his wife have both described occasional shooting pains in his legs which cause him to drop to the ground and last as long as a few hours.  However, as there is not a clear diagnosis or explanation of the cause this symptom, it does not appear that this is due to a neurological problem, based on the treatment records.  On occasion, the Veteran's treating physician has diagnosed radiculopathy, has thereafter resolved with treatment.  The intermittent radicular symptoms would likewise not constitute a separate neurological disability.

The Board notes that the VA examiner specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran's range of motion of the thoracolumbar spine was additionally limited by increased pain and weakness on repetitive use, the examiner did not indicate that it resulted in any decreased range of motion and instead noted that the Veteran had no difficulties with normal range of motion testing.  38 C.F.R. §§ 4.40, 4.45.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 10 percent for the Veteran's residuals of a compression fracture of L4 with degenerative disc disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology including limitation of motion and some minor restrictions in activities of daily living, and provide for higher ratings for more severe symptoms.  The Veteran's assertions regarding the impact of this disability on his ability to work are more appropriately addressed in the remanded claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating higher than 10 percent for residuals of a compression fracture of L4 with degenerative disc disease is denied.


REMAND

In an appeal for an increased disability rating, the United States Court of Appeals for Veterans Claims (Court) has held that a claim of entitlement to TDIU is included in that appeal if there is evidence of unemployability.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  In this instance, the Veteran has stated that he is no longer employed as a result of the combined effects of his service-connected disabilities.  Therefore, on remand, he should be provided a VA examination to specifically address the effects of his service-connected disabilities on his ability to obtain and maintain reasonably gainful employment.


Accordingly, the claim of entitlement to TDIU is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to ascertain and evaluate the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the examination and opinion.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's service-connected disabilities, to include residuals of a healed fracture of the left humerus with ischemic contracture of the left hand and wrist, including the flexor muscles, index, middle, ring, and little fingers, residuals of the compression fracture of L-4 with degenerative disc disease, depressed scar and skin graft, tinnitus, and bilateral hearing loss, and address their effect, including their combined effect, on the Veteran's ability to maintain employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

2. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


